
	

113 HRES 759 IH: Recognizing Survivors Victory Day to celebrate and honor the victims and survivors of trauma.
U.S. House of Representatives
2014-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 759
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2014
			Mr. Carter submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Recognizing Survivors Victory Day to celebrate and honor the victims and survivors of trauma.
	
	
		Whereas, on November 19, 2002, Jessica Huber from Leander, Texas, was nearly killed after her
			 mother, while under the influence of prescription pain killers, narcotics,
			 and marijuana, ran a red light and crashed;
		Whereas Jessica, as a result of her injuries, underwent multiple blood transfusions and surgeries;
		Whereas, despite the extraordinary odds against her survival, Jessica is living a happy, healthy,
			 and productive life;
		Whereas Jessica’s story is a poignant reminder of the thousands who have been victims and survivors
			 of trauma;
		Whereas stories of survivors of trauma remind us all of the indomitable nature of the human spirit
			 and our basic desire to persevere in the face of adversity; and
		Whereas, in honor of Jessica Huber, November 19 is recognized as Survivors Victory Day: Now,
			 therefore, be it
	
		That the House of Representatives recognizes Survivors Victory Day to celebrate and honor the
			 victims and survivors of trauma.
		
